DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 12-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/10/22.
Applicant's election with traverse of Group I in the reply filed on 2/10/22 is acknowledged.  The traversal is on the grounds that claims 12 and 13 depend from claim 1 and it would not be a burden to examine claim 14.  This is not found persuasive because the inventions require a different field of search and because MPEP §808.02 recites that for the purposes of the initial requirement of a restriction, a serious burden on the examiner may be prima facie shown if the examiner shows by appropriate explanation either separate classification, separate status in the art, or a different field of search as defined in MPEP §808.02.  Since the Examiner has shown a different classification for the two groups of claims, a burden for examining both groups has been shown.”  
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Guittard et al. (US 4,650,683) in view of Helgason et al. (US 2016/0324745).
Regarding Claims 1, 3, 4 and 6:  Guittard discloses a foodstuff comprising λ carrageenan (lambda carrageenan; multisulfated) and water [Abstract; col. 3, lines 57-68; col. 4,lines 1-4; Ex. 1C].  Guittard also discloses the composition containing coloring.  Guittard discloses λ carrageenan at 0.1 to 0.9% and water at 30% to 64% [col. 3, lines 15-17; 39-41].  Guittard discloses that the pH of the composition is about 3.6 on day 1 [Table 1-V]. 

Helgason discloses a foodstuff containing phycocyanin [abstract; 0055].  Helgason discloses that phycocyanin can be isolated from Spirulina as Spirulina extracts [0004; 0005].  Helgason discloses phycocyanin present at 1-5,000 ppm (0.0001% -0.5%) [0061].  Helgason discloses aqueous solutions having a pH of 1 to 7 and particularly 3.5 [0030]. 
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Guittard to include the phycocyanin of Helgason as coloring since Guitttard allows for the incorporation of colorants and Helgason uses phycocyanin as a colorant.
Regarding the amount of phycocyanin ,one having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range  taught by Helgason overlap the instantly claimed range and therefore are considered to establish a prima facie case of obviousness.  
Further since Guittard discloses carrageenan at .1% to .9% and Helgason discloses phycocyanin at .0001 to .5% it would have been obvious that the ratio of the carrageenan to phycocyanin would have been within the range of 2:1 and 150:1 because the percentage ranges taught by Guittard and Helgason overlap the instantly claimed range and therefore are considered to establish a prima facie case of obviousness.  
Regarding the amount of carrageenan one having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range  taught by Guittard overlap the instantly claimed range and therefore are considered to establish a prima facie case of obviousness.  
Regarding the amount of water one having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by 
Regarding Claim 2:  Guittard as modified discloses as discussed above in claim 1.  Guittard further discloses raspberry pulp and sugars at 16.55% and 41.65% which are carbohydrates [Ex. 9].
Regarding Claim 3:  Guittard as modified discloses as discussed above in claim 1.  Guittard further discloses raspberry pulp and sugars at 16.55% and 41.65% which are carbohydrates [Ex. 9].
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Guittard et al. (US 4,650,683) in view of Helgason et al. (US 2016/0324745) as applied to claim 1 above and in further view of COLQUHOUN et al. (US 3378541).
Regarding Claim 5:  Guittard discloses as discussed above in claim 1.  Guittard does not disclose wherein the at least one multi-sulphated carrageenan is a hydrolyzed multi-sulphated carrageenan.
Colquhoun discloses using a hydrolyzed λ carrageenan and that it has benefits of reduced viscosity [col. 2, lines 24-32].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Guittard to include the hydrolyzed carrageenan Colquhoun since it has improved properties such as reduced viscosity.
Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Guittard et al. (US 4,650,683) in view of Helgason et al. (US 2016/0324745) as applied to claim 1 above and in further view of Sher et al. (US 2016/0000123).
Regarding Claims 7 and 8:  Guittard discloses as discussed above in claim 1.  Guittard does not disclose including a chelating agent.
Sher discloses foodstuff containing carrageenan, color, water and EDTA [0031;0038, 0044, 0047].

Regarding Claims 9 and 10:  Guittard discloses as discussed above in claim 7.  Guittard does not disclose wherein the chelating agent is preferably present between 1 - 2000 ppm in the foodstuff (claim 9); wherein (EDTA) the ethylene diamine tetra acetic acid is present as chelating agent in a range between 10 - 300 ppm (claim 10).
Sher discloses minerals under which EDTA falls as present from about 0.0025% to about 1% (about 25ppm to about 10,000ppm)[0044].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to further modify the method of Guittard to include EDTA at the amounts in Sher in order to impart the desired effect from the EDTA.
One having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by Sher overlaps the instantly claimed range and therefore are considered to establish a prima facie case of obviousness.  In re Malagari 182 USPQ 549,553.
Regarding Claim 11:  Guittard discloses as discussed above in claim 7.  Since Guittard discloses carrageenan at .1% to .9% (1,000ppm to 9,000ppm) as discussed above and Sher discloses EDTA at from about 0.0025% to about 1% (about 25 ppm to about 10,000 ppm) it would have been obvious that the ratio of the carrageenan to EDTA would have been within the range of 4:1 and 150:1 because the percentage ranges taught by Guittard and Sher overlap the instantly claimed range and therefore are considered to establish a prima facie case of obviousness.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA C TURNER whose telephone number is (571)270-3733. The examiner can normally be reached Mon-Fri 8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Felicia C Turner/Primary Examiner, Art Unit 1793